Case 1:18-cr-03661-KBM Document 10 Filed 11/07/18 Page 1of1

FILED

UNITED STATES DISTRICT COURT

xICO
IN THE UNITED STATES DISTRICT COURT! ALBUQUERQUE, NEW ME

FOR THE DISTRICT OF NEW MEXICO NOV 0 7 2018
UNITED STATES OF AMERICA, )
) .
Plaintiff, ) CRIMINAL NO. Lf , AuL i SCA
)
VS. ) 490U.S.C. § 46504: Interference with
) Flight Crew Members and
JUSTIN RILEY ) Attendants.
BRAFFORD, )
)
Defendant.
INDICTMENT
The Grand Jury charges:

On or about October 16, 2018, , in the District of New Mexico, the defendant, JUSTIN
RILEY BRAFFORD, on an aircraft in the special aircraft jurisdiction of the United States,
namely Southwest Airlines flight 859 en route from Los Angeles, California, to Dallas, Texas,
did knowingly interfere with the performance of the duties of C.K., a flight attendant of the
aircraft, and lessen the ability of the flight crew to perform its duties, by intimidating the flight
attendant, specifically by refusing to comply with necessary safety and seating requirements,
by behaving in an uncooperative, aggressive, and belligerent manner such that warranted
diversion of the flight from Los Angeles, California, to Albuquerque, New Mexico.

In violation 49 U.S.C. § 46504.

A TRUE BILL:

/s/
FOREPERSON OF THE GRAND JURY

 

 

ssistant-Ufiited States Attorney

 

08/24/2017 3:47 p.m.

 

 
